Name: Commission Delegated Regulation (EU) NoÃ 312/2012 of 9Ã January 2012 amending Council Regulation (EU) NoÃ 973/2010 temporarily suspending autonomous Common Customs Tariff duties on imports of certain industrial products into the autonomous regions of the Azores and Madeira
 Type: Delegated Regulation
 Subject Matter: regions of EU Member States;  EU finance;  trade;  tariff policy;  industrial structures and policy
 Date Published: nan

 13.4.2012 EN Official Journal of the European Union L 103/15 COMMISSION DELEGATED REGULATION (EU) No 312/2012 of 9 January 2012 amending Council Regulation (EU) No 973/2010 temporarily suspending autonomous Common Customs Tariff duties on imports of certain industrial products into the autonomous regions of the Azores and Madeira THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 973/2010 of 25 October 2010 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain industrial products into the autonomous regions of the Azores and Madeira (1), and in particular Article 6 thereof, Whereas: (1) Regulation (EU) No 973/2010 temporarily suspended customs duties on the imports of certain industrial products into the Azores and Madeira. The goods for agricultural, commercial or industrial use to which the suspension applies are set out in Annex I to Regulation (EU) No 973/2010. The raw materials, parts and components used for agricultural purposes, industrial transformation or maintenance for which the suspension applies are set out in Annex II to that Regulation. Those goods are listed in the Annexes using the codes of the Combined Nomenclature applicable for 2009 as set out in Commission Regulation (EC) No 1031/2008 (2). (2) The Combined Nomenclature has been replaced by Commission Regulation (EU) No 861/2010 of 5 October 2010 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) and by Commission Implementing Regulation (EU) No 1006/2011 of 27 September 2011 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (4). As a consequence of those amendments, certain technical adaptations to the CN codes listed in Annexes I and II to Regulation (EU) No 973/2010 should be made. (3) Regulation (EU) No 973/2010 should therefore be amended accordingly. (4) As certain amendments to the CN codes apply from 1 January 2011, the corresponding amendments to Regulation (EU) No 973/2010 should apply from that date, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 973/2010 is amended as follows: (1) Annex I is amended as follows: (a) the CN codes listed in column 1 are replaced by the CN codes listed in column 2; 1 2 CN codes CN codes 7612 90 98 7612 90 90 8442 50 23 8442 50 20 8442 50 29 8442 50 20 8451 21 90 8451 21 00 8465 99 90 8465 99 00 8504 32 80 8504 32 00 8515 80 91 8515 80 90 9017 30 10 9017 30 00 (b) the CN codes listed in column 1 are replaced by the CN codes listed in column 2; 1 2 CN codes CN codes 7321 81 90 7321 81 00 7323 93 90 7323 93 00 7326 20 80 7326 20 00 9008 10 00 9008 50 00 (2) in Annex II CN code 7323 99 99 is replaced by CN code 7323 99 00. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. However, Article 1(1)(a) shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 285, 30.10.2010, p. 4. (2) OJ L 291, 31.10.2008, p. 1. (3) OJ L 284, 29.10.2010, p. 1. (4) OJ L 282, 28.10.2011, p. 1.